          Case 2:12-cv-00122-GMN-GWF Document 309 Filed 04/21/20 Page 1 of 2



1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3
     MILTON O. CRAWFORD,                )
4                                       )
                    Plaintiff,          )                       Case No.: 2:12-cv-00122-GMN-GWF
5
             vs.                        )
6                                       )                                    ORDER
     SMITH’S FOOD AND DRUG STORE, INC., )
7    et al.,                            )
                                        )
8
                    Defendants.         )
9           Pending before the Court are Plaintiff Milton O. Crawford’s (“Plaintiff’s”) Motions for
10   Leave to File, (ECF Nos. 305, 306). Plaintiff’s Motions seek leave of Court to file a motion for
11   relief from the Court’s Order, (ECF No. 304), denying Plaintiff leave to file a motion for
12   clerk’s entry of default and related service documents against Defendant Kroger Co.
13   (“Kroger”).
14          Plaintiff, a vexatious litigant, requires leave of Court to file motions in this action. (See
15   Order, ECF No. 248). In the Motions at issue in the Court’s Order from which Plaintiff seeks
16   relief, Plaintiff sought leave to file a motion for clerk’s entry of default because Kroger had
17   allegedly failed to appear in this action. (Mot. Leave to File Request for Judgment 2:2–7, ECF
18   No. 298). The Court denied leave because “[n]ot only has Kroger made numerous appearances
19   in this case, but the Court also issued an Order, (ECF No. 141), granting Kroger’s Motion to
20   Dismiss, (ECF No. 71), Plaintiff’s claims against it with prejudice.” (Order 1:18–20, ECF No.
21   304). Plaintiff’s only argument regarding the Court’s Order from which he seeks relief is that it
22   “is based upon its intentional errors and misrepresentation of the facts . . . .” (Am. Mot. Leave
23   to File 8:5–9, ECF No. 306).
24          Upon review of the record, the Court again concludes that Plaintiff may not seek default
25   judgment against Kroger. Plaintiff has not made an argument that explains the Court’s errors in


                                                  Page 1 of 2
          Case 2:12-cv-00122-GMN-GWF Document 309 Filed 04/21/20 Page 2 of 2



1    its prior Order and why, absent the alleged errors, the disposition of the Court’s prior Order
2    would have been different. It seems Plaintiff is aggrieved that the Court said aside Clerk’s
3    Entry of Default against Kroger. (See generally id., ECF No. 306); (Clerk’s Entry of Default,
4    ECF No. 55). Upon motion, the Court properly set aside Clerk’s Entry of Default as to Kroger,
5    explaining that, “the Court does not find that Defendant Kroger engaged in culpable conduct
6    that led to default, that it has no meritorious defense, or that setting aside the entry of default
7    would prejudice the opposing party.” (See Order 5:14–20, ECF No. 121); see also Fed. R. Civ.
8    P. 55(c). Thereafter, the Court appropriately dismissed Kroger with prejudice. (See Order, ECF
9    No. 141). Plaintiff could not have stated a plausible claim against Kroger because Kroger was
10   not named as a respondent in Plaintiff’s EEOC complaints, and Plaintiff did not exhaust its
11   administrative remedies against Kroger. (see id. 1:16–2:14). Plaintiff may not win default
12   judgment against a party who made an appearance in the case and from whom Plaintiff could
13   not possibly recover. See Fed. R. Civ. P. 55(a)–(b). Therefore, the Order denying leave to file a
14   motion for default judgment against Kroger was sound.
15          Accordingly,
16          IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File Opposition and
17   Relief from Judgment, (ECF No. 305), is DENIED.
18          IT IS FURTHER ORDERED, that Plaintiff’s Motion for Leave to File Amended
19   Opposition and Relief from Judgment, (ECF No. 306), is DENIED.
20                      21 day of April, 2020.
            DATED this _____
21

22
                                                     ___________________________________
23
                                                     Gloria M. Navarro, District Judge
                                                     United States District Court
24

25



                                                  Page 2 of 2
